Exhibit 99.1 Rackspace Hosting Reports Third Quarter 2009 Results For the quarter ended September 30, 2009: · Net revenue of $162.4 million grew 17.4% year-over-year and 6.8% from Q2 2009 · Adjusted EBITDA(1) of $51.4 million grew 39.1% year-over-year and 6.9% from Q2 2009 · Achieved adjusted EBITDA margin of 31.7%, up from 26.7% in Q3 2008 · Net income of $7.6 million grew 45.3% year-over-year and 8.8% from Q2 2009 SAN ANTONIO – November 9, 2009– Rackspace® Hosting, Inc. (NYSE: RAX), the world’s leader in hosting and cloud computing, today announced financial results for the quarter ended September 30, 2009. Net revenue for the third quarter ended September 30, 2009 was $162.4 million, up 6.8% from the previous quarter and up 17.4% from the third quarter ended September 30, 2008.Net revenue for the third quarter was favorably impacted by currency exchange rates when compared to the second quarter of 2009 and negatively impacted when compared to the third quarter of 2008. Favorable changes in currency exchange rates quarter-over-quarter had a positive impact on net revenue by $2.4 million.Unfavorable changes in currency exchange rates year-over-year had a negative impact on net revenue by $6.5 million. Managed hosting revenue for the quarter increased to $147.1 million, up from $138.9 million in the second quarter of 2009.Cloud revenue increased to $15.3 million in the quarter, up from $13.1 million in the second quarter of 2009.Rackspace’s cloud business now represents approximately 10% of its total net revenues, up from only 5% in the same quarter of 2008. Total server count increased to 54,655, up from 52,269 servers in the second quarter of 2009, and total customers increased to 80,944, up from 70,803 in the second quarter of 2009. “Our portfolio approach of finding the right fit for our customers and our dedication to delivering a world class customer outcome is a very real competitive advantage and it has shown through in our results so far this year.Today, Rackspace is the world leader in hosting and cloud computing thanks to our unique culture of customer service.We believe this advantage is the reason we’ve been able to grow, increase profits and take market share from the competition during 2009.As we gain more traction on moving up market to serve the enterprise and compete hard to win in the rapidly expanding cloud market, our commitment to customer service and innovation should help us win our disproportionate share,” said Lanham Napier, president and chief executive officer.“Rackers have built a culture of customer service and innovation and they understand that being a part of this huge revolution that will change the way the world consumes computing is a very special opportunity.” Adjusted EBITDA for the third quarter of 2009 was $51.4 million, a 6.9% increase compared to the second quarter of 2009 and a 39.1% increase compared to the third quarter of last year.The adjusted EBITDA margin for the third quarter of 2009 was 31.7%. Adjusted EBITDA and adjusted EBITDA margin for the quarter were negatively impacted by a non-cash charge of $1.9 million relating to operating leases for the data centers in Northern Virginia and Chicago. Operations began in Northern Virginia in the second quarter of this year and Rackspace is now in the fourth of ten phases, while operations are expected to begin in Chicago in the first quarter of 2010. “In early February, we shared our 2009 operational roadmap with the market.We stated that we would continue to grow our managed hosting business and that we would grow our cloud business rapidly in 2009.We committed to improving our margins and profitability through focused scaling efforts, and said that any cash burn in 2009 would be minimal.Given the strong results of third quarter, we can safely say that we’ve delivered on our operational roadmap for this year,” said Bruce Knooihuizen, chief financial officer.“We showed that we’ve been able to differentiate during challenging times.Looking ahead, we’re steadfast in our commitment to becoming an even stronger competitor as we work to improve our operational discipline through the end of this year and into 2010.” - 1 - Net income was $7.6 million for the third quarter of 2009, an 8.8% increase compared to the second quarter of 2009 and a 45.3% increase compared to the third quarter of last year. Net income margin for the third quarter of 2009 was 4.7% compared to 4.6% for the second quarter of 2009, and 3.8% for the third quarter of 2008. Cash flow from operating activities was $42.4 million for the third quarter of 2009. Capital expenditures were $46.7 million, including $28.7 million for purchases of customer gear, $4.0 million for data center build outs, $5.4 million for office build outs, and $8.5 million for capitalized software and other expenditures. For the full year of 2009, the company expects to have total capital expenditures of approximately $185 million, including $110 million for customer gear, $35 million for data centers, $15 million for office space, and $25 million for capitalized software and other. Adjusted free cash flow for the quarter was $10.4 million, which included an income tax refund of $7.5 million related to the 2008 tax period. At the end of the third quarter, cash and cash equivalents were $103.0 million. Included in that amount are investments in money market funds in the amount of $60.7 million. Debt obligations totaled $168.0 million consisting of $109.5 million related to capital leases and $58.5 million related to current and non-current debt. $50.0 million of the current and non-current debt is related to borrowings on the company’s line of credit. The company has an additional $194.3 million available for future borrowings on the company’s line of credit. On a worldwide basis, Rackspace employed 2,730 Rackers as of September 30, 2009, up from 2,648 Rackers as of June 30, 2009 and 2,536 Rackers as of September 30, 2008. Rackspace Cloud Highlights and Other Developments · Top Talent Flocks to The Rackspace Cloud: In October 2009, Rackspace announced six key hires to The Rackspace Cloud. The new Rackers bring significant product development experience from Microsoft, Yahoo, and Canonical where they held leadership roles in high growth phases in their companies, driving the development of Microsoft Exchange, Yahoo! Media, and the fastest growing Linux operating system, Ubuntu. · Launch of NoMoreServers.com: In October 2009, Rackspace announced the launch of NoMoreServers.com, a site dedicated to the emergence of Computing-as-a-Service models to power corporate computing. · Launch of Cloud Tools, Ecosystem Portal: In August 2009, further illustrating Rackspace’s commitment to the development on an Open Cloud, the company announced the launch of Cloud Tools, an online service for sharing tools, applications and services built by the company’s strategic partners and independent developers for
